Order entered July 31, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01076-CV

                                  GARY A. ROSE, Appellant

                                                V.

                            MARION ROSE MCBRIDE, Appellee

                          On Appeal from the Collin County Probate
                                    Collin County, Texas
                            Trial Court Cause No. PB1-0521-2010

                                            ORDER
       The reporter’s record in this case is overdue. By postcards dated September 18, 2014 and

January 6, 2015, we notified the court reporter for the Collin County Probate Court that the

reporter’s record was overdue. We directed the court reporter to file the record within thirty days.

On March 30, 2015, Court Reporter Kelly Bryant filed a letter informing the Court that the

record is past due but payment had not been received and the trial court never declared appellant

indigent. By order dated April 9, 2015, we informed Ms. Bryant that our records show the

affidavit was timely filed and nothing in the record shows that a contest was either filed or

sustained and that appellant is entitled to proceed in this Court without advance payment of

costs. In that same order, we ordered Ms. Bryant to file the reporter’s record within fifteen days

of the date of the order. We directed the Clerk of the Court to send copies of the order, by
electronic transmission to all parties, to Court Reporter Kelly Bryant, and to the Honorable

Weldon Copeland, Presiding Judge of the Collin County Probate Court. To date, we have

received no response from Ms. Bryant. This appeal cannot proceed until the issue of the

reporter’s record is resolved.

        Accordingly, we ORDER Court Reporter Kelly Bryant to file the reporter’s record

within FIFTEEN DAYS of the date of this order.

        We EXPRESSLY CAUTION Court Reporter Kelly Bryant that failure to comply with this

order may result in an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk of the Court to send copies of this order, by electronic transmission,

to all parties, to Court Reporter Kelly Bryant, and to the Honorable Weldon Copeland, Presiding

Judge of the Collin County Probate Court.



                                                         /s/     CAROLYN WRIGHT
                                                                 CHIEF JUSTICE